Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 03/04/2021 has been entered. Claims 1 – 2 and 4 – 14 remain pending. Claims 5 – 9 are withdrawn from consideration. No new claims have been added. The amendments to claims 1 and 11 find support on page 2 of the specification (regarding “commercially pure titanium” and “pure tantalum” powder) and page 10, Table 4 (regarding “binary”)
The amendment to claim 1 has overcome the previous objection. The objection is withdrawn. 

Drawing Objection
 Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. As noted by applicant on page 5, lines 15 – 20 (or alternatively in [0039] of as published US2018/0258512), the graphical representations shown are from a previous study of titanium-tantalum alloys.

Specification Objection
 The disclosure is objected to because of the following informalities: On page 6, line 2 (or alternatively in [0040] of as published US2018/0258512), it is stated “a schematic of the process shown in Fig 2.”. However, based on the paragraph, the “schematic” is of Fig 1.   
Appropriate correction is required.

Claim Interpretation
Applicant’s use of “binary alloy” in claims 1 and 11, is interpreted to be equivalent to “consisting of”. Based on MPEP 2111.03 II, “consisting of” is defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith") Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948)

Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 2, 4, and 10 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 The term “commercially pure titanium powder" in claims 1 and 11, is a relative term which renders the claim indefinite.  The term "”commercially pure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “commercially pure titanium powder” has various “grades” (grades 1 – 4) that define its levels of impurities present, given that applicant has not defined what “grade” of “commercially pure titanium powder” is being used, the metes and bounds of the phrase cannot be determined. 

 The term "pure tantalum powder" in claims 1 and 11, is a relative term which renders the claim indefinite.  The term "pure" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, the examiner will the interpret it as tantalum with only impurities, in any amount, present. 

Claim 2, 4, 10, and 12 – 14 are rejected by virtue of dependency. 

Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 – 2, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Abkowitz (US2009/0088845, as disclosed in IDS 06/12/2020) in further view of Wauthle (Industrialization of SLM for Production…, NPL, 2014), as evidenced by AP&C (“Cp-Ti grade 2” powder, NPL) and Stanford Advanced Materials (“Metallurgical Grade Tantalum Powder”, NPL).

Regarding claims 1 and 2, Abkowitz teaches a titanium tantalum alloy for implantable medical devices, including biomedical implants, such as bone implants [Title, 0003, 0037, claim 15] comprising titanium, tantalum, and oxygen [Title, Abstract]. Abkowitz teaches that the alloy possesses a composition of about 45 – 55 wt% for each of titanium and tantalum, and oxygen at about 0.2 wt% (which falls within the claimed range of tantalum of claim 1 and overlaps with claimed range ratio of titanium to tantalum in claim 2), meeting the claimed limitation of titanium-tantalum alloy (see claim interpretation above) [0025, 0026]. Abkowitz further discloses that Titanium is in a beta (BCC/ body-centered-cubic) phase [Table 2] and is made by powder metallurgy by mixing powders of titanium and tantalum (meeting the broadest reasonable interpretation of homogenous powder mixture) [0015, 0040, 0041]. Additionally, Abkowitz further discloses that the ultimate tensile strength of the TiTaO alloys are greater than or equal to about 1069 MPa, which falls within the claimed range [0029] and have a Young’s Modulus of about 45 – 69 GPa, which falls within the claimed range [0031]. 

Abkowitz teaches a TiTaO alloy, and discloses the presence of 0.1 – 0.3 wt% of oxygen in the composition, and the claimed invention claims titanium and tantalum as a binary alloy, which is interpreted to equivalent to “consisting of” (see “claim interpretation” section above). Based on the MPEP 2111.03 II, “consisting of” is defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith") Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (emphasis added).
Applicant describes in the instant invention on page 4, bottom – page 5, top, that the product is produced by mixing powders of titanium and tantalum and the claim possesses product-by-process 
Therefore, the claimed product is limited to a “binary alloy” (interpreted as “consisting of” language), which includes “impurities ordinarily associated therewith”. Based on the instant invention’s specification disclosure and by the product-by-process limitations, the “impurities ordinarily associated therewith” would include those associated with the use of commercially pure titanium powder and pure tantalum powder.
As evidenced by AP&C (NPL), oxygen is a commonly associated impurity, even in “high purity” titanium, in amounts of 0.16 – 0.21 wt%, which falls within the amount disclosed in Abkowitz. Further, as evidenced by Stanford Advanced Metal (NPL), oxygen is also a commonly associated impurity in highly pure tantalum powder, in amounts of 1500 – 3000 ppm (0.15 – 0.3 wt%), which also falls within the amount disclosed in Abkowitz. 
Therefore, while Abkowitz teaches intentionally adding oxygen in an amount of 0.1 – 0.3 wt%, there is a strong presumption that the currently claimed product, would possess oxygen in an overlapping amount, as an impurity, ordinarily associated with the process of making. Therefore, there is a reasonable expectation to a person of ordinary skill in the art that, Abkowitz in view of Wauthle reads on the claimed product, absent objective evidence showing that the currently claimed product possesses an oxygen content below that disclosed in Abkowitz. 

Abkowitz does not explicitly teach the porosity of the alloy.

Wauthle teaches the use of selective laser melting (SLM) for the production of porous titanium and porous tantalum implants [title] Wauthle teaches that the 3D printing can be used to produce porous structure that are incorporated into implant designs [pg 1, motivation] and that porous materials 
Therefore, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the titanium-tantalum alloys of Abkowitz and produced porous implants with a porosity of 66 – 82% as taught by Wauthle. This would create titanium-tantalum alloy implants that more closely resembled the porosity of bone. 

With regards to the overlapping ranges of porosity taught in Wauthle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
 With regards to the overlapping weight ratio taught in Abkowitz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 4, Abkowitz in view of Wauthle teaches the invention as applied above in claim 1. Given that Abkowitz teaches a TiTaO alloy with a highly similar composition, and is produced by blending a powder mixture of tantalum and titanium powder, and has a highly similar properties such as ultimate tensile strength and Young’s modulus. One of ordinary skill in the art would expect the synthesized implant using the composition of Abkowitz and the additive manufacturing of Wauthle, to attain a homogenous titanium-tantalum alloy with domains of titanium and tantalum that were 1 mm or less long. 
prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding claim 10, Abkowitz in view of Wauthle teaches the invention as applied above in claim 1. Wauthle teaches using selective laser melting (SLM) for the production of porous titanium and porous tantalum implants and that porous materials are of interest in implants for their ability to exhibit lower strength and stiffness compared with solid metal and that they more closely resemble the properties of bone [pg 1, Porous Implants]. Therefore, Abkowitz in view of Wauthle meets the claimed limitation of claim 10. 


Claims 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Abkowitz (US2009/0088845, as disclosed in IDS 06/12/2020) in further view of Wauthle (Industrialization of SLM for Production…, NPL, 2014), as evidenced by AP&C (“Cp-Ti grade 2” powder, NPL) and Stanford Advanced Materials (“Metallurgical Grade Tantalum Powder”, NPL).

Regarding claims 11 and 12, Abkowitz teaches a titanium tantalum alloy for implantable medical devices, including biomedical implants, such as bone implants (meeting the limitation of a “porous structure”) [Title, 0003, 0037, claim 15] comprising titanium, tantalum, and oxygen [Title, Abstract]. Abkowitz teaches that the alloy possesses a composition of about 45 – 55 wt% for each of titanium and tantalum, and oxygen at about 0.2 wt% (which falls within the claimed range of tantalum of claim 11 

Abkowitz teaches a TiTaO alloy, and discloses the presence of 0.1 – 0.3 wt% of oxygen in the composition, and the claimed invention claims titanium and tantalum as a binary alloy, which is interpreted to equivalent to “consisting of” (see “claim interpretation” section above). Based on the MPEP 2111.03 II, “consisting of” is defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith") Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (emphasis added).
Applicant describes in the instant invention on page 4, bottom – page 5, top, that the product is produced by mixing powders of titanium and tantalum and the claim possesses product-by-process limitations of, “formed from a homogenous powder mixture consisting of commercially pure titanium and pure tantalum powder”. 
Therefore, the claimed product is limited to a “binary alloy” (interpreted as “consisting of” language), which includes “impurities ordinarily associated therewith”. Based on the instant invention’s specification disclosure and by the product-by-process limitations, the “impurities ordinarily associated therewith” would include those associated with the use of commercially pure titanium powder and pure tantalum powder.

Therefore, while Abkowitz teaches intentionally adding oxygen in an amount of 0.1 – 0.3 wt%, there is a strong presumption that the currently claimed product, would possess oxygen in an overlapping amount, as an impurity, ordinarily associated with the process of making. Therefore, there is a reasonable expectation to a person of ordinary skill in the art that, Abkowitz in view of Wauthle reads on the claimed product, absent objective evidence showing that the currently claimed product possesses an oxygen content below that disclosed in Abkowitz. 

Abkowitz does not explicitly teach the porosity of the bone implants.

Wauthle teaches the use of selective laser melting (SLM) for the production of porous titanium and porous tantalum implants [title] Wauthle teaches that the 3D printing can be used to produce porous structure that are incorporated into implant designs [pg 1, motivation] and that porous materials are of interest in implants for their ability to exhibit lower strength and stiffness compared with solid metal and that they more closely resemble the properties of bone [pg 1, Porous Implants]. Wauthle teaches the selective laser melting was used to manufacturing implants having a porosity of 66 – 82%, which overlaps with the claimed range [pg 73, conclusion]
Therefore, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the titanium-tantalum alloys of Abkowitz and produced porous 

With regards to the overlapping ranges of porosity taught in Wauthle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
 With regards to the overlapping weight ratio taught in Abkowitz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 13, Abkowitz in view of Wauthle teaches the invention as applied above in claim 11. Given that Abkowitz teaches a TiTaO alloy with a highly similar composition, and is produced by blending a powder mixture of tantalum and titanium powder, and has a highly similar properties such as ultimate tensile strength and Young’s modulus. One of ordinary skill in the art would expect the synthesized implant using the composition of Abkowitz and the additive manufacturing of Wauthle, to attain a homogenous titanium-tantalum alloy with domains of titanium and tantalum that were 1 mm or less long. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case the composition, structure (properties of the alloy), and process of making (powder metallurgy and selective laser melting), a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding claim 14, Abkowitz in view of Wauthle teaches the invention as applied above in claim 11. Wauthle teaches using selective laser melting (SLM) for the production of porous titanium and porous tantalum implants and that porous materials are of interest in implants for their ability to exhibit lower strength and stiffness compared with solid metal and that they more closely resemble the properties of bone [pg 1, Porous Implants]. Therefore, Abkowitz in view of Wauthle meets the claimed limitation of claim 14. 


Response to Arguments
Applicant’s amendments to claims 1 and 11 have been fully considered but are not persuasive. Applicant argues that Abkowitz discloses a TiTaO alloy while the currently claimed invention is limited to a “binary alloy”, and therefore, Abkowitz does not teach or reasonably suggest the claimed invention. The examiner respectfully disagrees.
Abkowitz discloses the presence of 0.1 – 0.3 wt% of oxygen in their composition in order to achieve the claimed ultimate tensile strength and young’s modulus values. The newly claimed invention in claims 1 and 11, claims titanium and tantalum as a binary alloy, which is interpreted to equivalent to “consisting of”. Based on the MPEP 2111.03 II, “consisting of” is defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith") Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (emphasis added).
Further, applicant describes in the instant invention on page 4, bottom – page 5, top, that the product is produced by mixing powders of titanium and tantalum, and further still, claims 1 and 11 possess product-by-process limitations of, “formed from a homogenous powder mixture consisting of commercially pure titanium and pure tantalum powder”. As recited in MPEP 2113 I, “product-by-process only the structure implied by the steps” (emphasis added). In this case, the structure implied is the composition and impurities of the powder(s).
That is, the claimed product is limited to a “binary alloy” (interpreted as “consisting of” language), which includes “impurities ordinarily associated therewith”. Based on the instant invention’s specification disclosure and by the product-by-process limitations, the “impurities ordinarily associated therewith” would include those associated with the use of commercially pure titanium powder and pure tantalum powder.
As evidenced by AP&C (“CP-Ti grade 2”, NPL), oxygen is a commonly associated impurity, even in “high purity” titanium, in amounts of 0.16 – 0.21 wt%, which falls within the amount disclosed in Abkowitz. Further, as evidenced by Stanford Advanced Metal (“Metallurgical Grade Tantalum Powder”), oxygen is also a commonly associated impurity in highly pure tantalum powder, in amounts of 1500 – 3000 ppm (0.15 – 0.3 wt%), which also falls within the amount disclosed in Abkowitz. 
Therefore, while Abkowitz teaches intentionally adding oxygen in an amount of 0.1 – 0.3 wt%, there is a strong presumption that the currently claimed product, would possess oxygen in an overlapping amount, as an impurity, ordinarily associated with the process of making.
This is further supported by the disclosure of Abkowitz, that TiTaO alloy, achieves the properties of tensile strength and young’s modulus, that fall well within the claimed ranges. 
Therefore, Abkowitz (in view of Wauthle) reads on the claimed product(s) of claims 1 and 11, absent objective evidence showing that the currently claimed product possesses an oxygen content below that disclosed in Abkowitz. 


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but does not teach the indicated allowable subject matter.
US2012/0150276 – Porous Stent made of Titanium-Tantalum alloy
GB857298 – Tantalum alloys with titanium additions and properties thereto
Trillo (NPL) – Heat treated Ti-40Ta and Ti-50Ta and properties thereto
Cotton (NPL) – Ti-40Ta alloy with disclosure of tensile strength, hardness, and true stress-strain plot
Zhou (NPL, 2009) – Discussion of young’s modulus and tensile strength of Ti-25Ta
Morgado (NPL) – Ti-Ta alloys and their properties/attributes 
Zhou (NPL, 2008) – Comparison of properties of Ti-Ta alloy and Ti-Hf alloys
Gill (NPL) – Cell growth and biocompatibility of Ti-30Ta
Huber (NPL) – Production of low modulus Ti-Ta alloys

Related Art
The art made of record here is not prior art but is considered substantially pertinent to applicant's disclosure.
Sing (NPL) – A collection of studies by the inventor(s) on selective laser melting of Ti-Ta alloys. It is noted that this is not prior art, but is included hereto to be made of record given its substantial pertinence.


Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731